PER CURIAM.
The initial pleading filed in this case, which seeks review of an order of contempt and commitment entered by the trial court because of delinquency in child support payments, was submitted as a petition for writ of certiorari. This court previously determined that the proper avenue for seeking relief was by appeal; that the petition would suffice as the initial brief, and that the appendix was also sufficient.
In compliance with this court’s order of April 22, 1992, appellee filed a response to an emergency motion for stay of execution that was imbedded in the initial pleading. Because that response discusses the merits of the appeal in addition to the motion for stay, the response will serve adequately as an answer brief.
Finding the appeal to be without merit, the court withdraws further instructions on briefing found in its order of April 22, 1992, and summarily affirms.
AFFIRMED.
GLICKSTEIN, C.J., and LETTS and DELL, JJ., concur.